 1 Thomas H. Bienert, Jr., State Bar No. 135311
   tbienert@bmkattorneys.com
 2
   Anne Uyeda, State Bar No. 235306
 3 auyeda@bmkattorneys.com
   BIENERT, MILLER & KATZMAN, PLC
 4
   903 Calle Amanecer, Suite 350
 5 San Clemente, California 92673
   Telephone (949) 369-3700
 6
   Facsimile (949) 369-3701
 7
   Attorneys for Defendant
 8 VEOLIA WATER NORTH AMERICA-
 9 WEST, LLC
10                            UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13 CITY OF IMPERIAL BEACH, a                      Case No. 18cv0457 JM(JMA)
14 municipal corporation, SAN DIEGO               DEFENDANT VEOLIA WATER
   UNIFIED PORT DISTRICT, a public
15 corporation, and CITY OF CHULA                 NORTH AMERICA – WEST, LLC’S
                                                  ANSWER TO PLAINTIFFS’ SECOND
16 VISTA, a municipal corporation,                AMENDED COMPLAINT
17              Plaintiffs,
18        vs.

19 THE INTERNATIONAL BOUNDARY &
   WATER COMMISSION-UNITED
20 STATES SECTION, an agency of the
21 United States, and VEOLIA WATER
   NORTH AMERICA - WEST, LLC,
22
23             Defendants.

24
25
26
27
28

                                                        Answer to Second Amended Complaint
                                                                                (18cv0457)
 1         Defendant Veolia Water North America – West, LLC (“Veolia”) hereby answers
 2 plaintiffs City of Imperial Beach, San Diego Unified Port District, and City of Chula
 3 Vista’s (collectively, “Plaintiffs”) Second Amended Complaint (“SAC”), as follows:
 4                                  GENERAL RESPONSES
 5         Except as expressly admitted herein, Veolia denies any and all material allegations
 6 in the SAC. The numbered paragraphs of this answer correspond to the paragraphs as
 7 numbered in the SAC. To the extent paragraphs in the SAC are grouped under headings,
 8 Veolia responds generally that such headings and groupings are conclusions of law or fact
 9 and denies each and every such allegation made or implied by such headings or
10 groupings.
11                                  SPECIFIC RESPONSES
12         1.    Veolia lacks knowledge or information sufficient to form a belief as to the
13 truth of the first sentence of Paragraph 1 and, on that basis, denies the allegations of this
14 sentence. The allegations in the second sentence of Paragraph 1 are legal arguments
15 and/or conclusions, which do not require a response. To the extent a response is required,
16 Veolia denies the allegations.
17         2.    With respect to the allegations contained in the first sentence of Paragraph 2,
18 Veolia admits that it operates flood control and wastewater collection and treatment
19 infrastructure in the Tijuana River Valley. Veolia also admits that the International
20 Boundary and Water Commission – United States Section (“USIBWC”) owns and
21 operates flood control and wastewater collection and treatment infrastructure in the
22 Tijuana River Valley. Veolia denies the remaining allegations contained in Paragraph 2.
23         3.    Veolia denies the allegations in the first and fourth sentence of Paragraph 3.
24 Veolia lacks knowledge or information sufficient to form a belief as to the truth of the
25 second and third sentences of Paragraph 3 and, on that basis, denies the allegations of
26 those sentences.
27
28
                                               1
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1         4.     Veolia denies the allegations in the first sentence of Paragraph 4. Veolia
 2 lacks knowledge or information sufficient to form a belief as to the truth of the remaining
 3 allegations in Paragraph 4 and, on that basis, denies the allegations of those sentences.
 4         5.     The allegations in the first sentence of Paragraph 5 are legal arguments
 5 and/or conclusions, which do not require a response. To the extent a response is required,
 6 Veolia denies the allegations. Veolia lacks knowledge or information sufficient to form a
 7 belief as to the truth of the remaining allegations in Paragraph 5 and, on that basis, denies
 8 the allegations of those sentences.
 9         6.     Veolia denies the allegations contained in Paragraph 6.
10         7.     Veolia admits that on September 27, 2017, Plaintiffs notified Veolia of their
11 intent to sue. Veolia lacks knowledge or information sufficient to form a belief as to
12 whether the notice “compelled USIBWC to initiate yet another discussion of solutions in
13 the Valley” as alleged in the second sentence of Paragraph 7 and, on that basis, denies the
14 allegations of this sentence. Veolia admits that at the December 12, 2017 meeting, the
15 San Diego Regional Water Quality Control Board (“Water Board”) requested that the
16 USIBWC consider implementing a number of projects, and these projects were
17 memorialized by a Water Board memorandum circulated on January 26, 2018. As to the
18 remaining allegations in the fourth sentence of Paragraph 7, Veolia denies the allegations.
19 As to the allegations in the fifth sentence of Paragraph 7, the document speaks for itself.
20 Veolia denies any allegations that are inconsistent with or misrepresent the terms of the
21 document. The allegations in the last sentence of Paragraph 7 are legal arguments and/or
22 conclusions, which do not require a response. To the extent a response is required, Veolia
23 denies the allegations. As to all other remaining allegations not specifically admitted in
24 Paragraph 7, Veolia lacks knowledge or information sufficient to form a belief as to the
25 truth of those allegations and, on that basis, denies those allegations.
26         8.     Veolia admits the allegations contained in the first sentence of Paragraph 8.
27 As to the allegations contained in the second sentence of Paragraph 8, the document
28
                                                2
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1 speaks for itself. Veolia denies any allegations that are inconsistent with or misrepresent
 2 the terms of the document.
 3         9.     Veolia lacks knowledge or information sufficient to form a belief as to the
 4 truth of the allegations in Paragraph 9 and, on that basis, denies those allegations.
 5         10.    Veolia lacks knowledge or information sufficient to form a belief as to the
 6 truth of the allegations in Paragraph 10 and, on that basis, denies those allegations.
 7         11.    The allegations in the first sentence of Paragraph 11 are legal arguments
 8 and/or conclusions, which do not require a response. To the extent a response is required,
 9 Veolia denies the allegations. As to the remaining allegations in Paragraph 11, Veolia
10 lacks knowledge or information sufficient to form a belief as to the truth of those
11 allegations and, on that basis, denies those allegations.
12         12.    The allegations in Paragraph 12 are legal arguments and/or conclusions,
13 which do not require a response. To the extent a response is required, Veolia denies the
14 allegations.
15         13.    Veolia denies the allegations contained in the first and second sentences of
16 Paragraph 13. The allegations in the remaining sentences of Paragraph 13 are legal
17 arguments and/or conclusions, which do not require a response. To the extent a response
18 is required, Veolia denies the allegations.
19         14.    The allegations in Paragraph 14 are legal arguments and/or conclusions,
20 which do not require a response. To the extent a response is required, Veolia admits the
21 allegations.
22         15.    Veolia admits the allegations contained in the first and second sentences of
23 Paragraph 15. Veolia lacks knowledge or information sufficient to form a belief as to the
24 truth of the third sentence of Paragraph 15 and, on that basis, denies the allegations of that
25 sentence.
26         16.    Veolia lacks knowledge or information sufficient to form a belief as to the
27 truth of the allegations in Paragraph 16 and, on that basis, denies those allegations.
28
                                                 3
                                                               Answer to Second Amended Complaint
                                                                                       (18cv0457)
 1         17.    Veolia lacks knowledge or information sufficient to form a belief as to the
 2 truth of the allegations in Paragraph 17 and, on that basis, denies those allegations.
 3         18.    Veolia lacks knowledge or information sufficient to form a belief as to the
 4 truth of the allegations in Paragraph 18 and, on that basis, denies those allegations.
 5         19.    Veolia lacks knowledge or information sufficient to form a belief as to the
 6 truth of the allegations in Paragraph 19 and, on that basis, denies those allegations.
 7         20.    Veolia lacks knowledge or information sufficient to form a belief as to the
 8 truth of the allegations in the first sentence of Paragraph 20 and, on that basis, denies
 9 those allegations. Veolia lacks knowledge or information sufficient to form a belief as to
10 the truth of the allegations in the second sentence of Paragraph 20 regarding the City of
11 Imperial Beach’s commitments and, on that basis, denies those allegations.               The
12 allegations in the remainder of the second sentence of Paragraph 20 are legal arguments
13 and/or conclusions, which do not require a response. To the extent a response is required,
14 Veolia denies the allegations.
15         21.    Veolia lacks knowledge or information sufficient to form a belief as to the
16 truth of the allegations in Paragraph 21 and, on that basis, denies those allegations.
17         22.    The allegations in Paragraph 22 are legal arguments and/or conclusions,
18 which do not require a response. To the extent a response is required, Veolia admits the
19 allegations.
20         23.    The allegations in Paragraph 23 are legal arguments and/or conclusions,
21 which do not require a response. To the extent a response is required, Veolia admits the
22 allegations.
23         24.    The allegations in the first sentence of Paragraph 24 are legal arguments
24 and/or conclusions, which do not require a response; to the extent a response is required,
25 Veolia admits those allegations. The allegations in the second and third sentences of
26 Paragraph 24 are legal arguments and/or conclusions, which do not require a response; to
27 the extent a response is required, Veolia denies those allegations.
28
                                               4
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1         25.    The allegations in Paragraph 25 are legal arguments and/or conclusions,
 2 which do not require a response. To the extent a response is required, Veolia admits the
 3 allegations.
 4         26.    Veolia admits the allegations contained in the first sentence of Paragraph 26.
 5 Veolia lacks knowledge or information sufficient to form a belief as to the truth of the
 6 allegations in the second sentence of Paragraph 26 and, on that basis, denies those
 7 allegations.
 8         27.    Veolia lacks knowledge or information sufficient to form a belief as to the
 9 truth of the allegations in Paragraph 27 and, on that basis, denies those allegations.
10         28.    The allegations in Paragraph 28 are legal arguments and/or conclusions,
11 which do not require a response. To the extent a response is required, Veolia denies those
12 allegations.
13         29.    The allegations in Paragraph 29 are legal arguments and/or conclusions,
14 which do not require a response. To the extent a response is required, Veolia admits the
15 allegations.
16         30.    As to the allegations contained in Paragraph 30, the document speaks for
17 itself. Veolia denies any allegations that are inconsistent with or misrepresent the terms of
18 the document.
19         31.    As to the allegations contained in Paragraph 31 regarding what the Treaty of
20 1944 requires, the document speaks for itself. Veolia denies any allegations that are
21 inconsistent with or misrepresent the terms of the document. Otherwise, Veolia admits
22 that USIBWC has constructed, operated, and/or contracted to operate, and maintained
23 flood control and wastewater collection, conveyance, and treatment infrastructure in the
24 Tijuana River Valley. Veolia denies that Section IV.B of the SAC accurately describes
25 the USIBWC facilities.
26         32.    Veolia admits the allegations contained in the first sentence of Paragraph 32.
27 Veolia admits that it maintains its corporate headquarters in Boston, Massachusetts;
28 maintains offices in Contra Costa County, California; and San Diego in San Diego
                                               5
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1 County, California as alleged in the second sentence of Paragraph 32. Veolia, however,
 2 denies that it maintains offices in Walnut Creek, California.         Veolia admits that it
 3 contracts with USIBWC to operate and maintain the South Bay International Wastewater
 4 Treatment Plant (the “South Bay Plant”) in San Diego, California. Veolia admits that it is
 5 a wholly-owned subsidiary of Veolia Water North America Operating Services, LLC.
 6         33.    Veolia admits that it contracted to operate and operated the South Bay Plant
 7 in San Diego County, California. The remaining allegations of Paragraph 33 are legal
 8 arguments and/or conclusions, which do not require a response. To the extent a response
 9 is required, Veolia admits those allegations.
10         34.    The allegations in Paragraph 34 are legal arguments and/or conclusions,
11 which do not require a response. To the extent a response is required, Veolia denies those
12 allegations.
13         35.    Veolia admits that it and USIBWC were served with a notice of Plaintiffs’
14 intent to sue for certain alleged violations of the CWA and for certain alleged violations of
15 RCRA on or about September 27, 2017. Veolia admits the allegations contained in the
16 second sentence of Paragraph 35. The allegations in the third sentence of Paragraph 35
17 are legal arguments and/or conclusions, which do not require a response. To the extent a
18 response is required, Veolia denies those allegations.       Veolia admits the allegations
19 contained in the fourth sentence of Paragraph 35. Veolia admits that Exhibit A to the
20 SAC is a copy of Plaintiffs’ “Notice of Intent” letter as alleged in the fifth sentence of
21 Paragraph 35.
22         36.    The allegations in Paragraph 36 are legal arguments and/or conclusions,
23 which do not require a response. To the extent a response is required, Veolia denies those
24 allegations.
25         37.    The allegations in Paragraph 37 are legal arguments and/or conclusions,
26 which do not require a response. To the extent a response is required, Veolia denies those
27 allegations.
28
                                               6
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1         38.    Paragraph 38 contains Plaintiffs’ definition of terms used in the SAC to
 2 which no response is required.
 3         39.    Veolia lacks knowledge or information sufficient to form a belief as to the
 4 truth of the allegations in Paragraph 39 and, on that basis, denies those allegations.
 5         40.    Veolia lacks knowledge or information sufficient to form a belief as to the
 6 truth of the allegations in Paragraph 40 and, on that basis, denies those allegations.
 7         41.    Veolia lacks knowledge or information sufficient to form a belief as to the
 8 truth of the allegations in Paragraph 41 and, on that basis, denies those allegations.
 9         42.    Veolia lacks knowledge or information sufficient to form a belief as to the
10 truth of the allegations in Paragraph 42 and, on that basis, denies those allegations.
11         43.    Veolia lacks knowledge or information sufficient to form a belief as to the
12 truth of the allegations in Paragraph 43 and, on that basis, denies those allegations.
13         44.    Plaintiffs purport to characterize a map contained in the SAC, which
14 constitutes legal arguments and/or conclusions, which do not require a response. To the
15 extent a response is required, Veolia admits that the map depicts the border and the
16 Tijuana River Valley. Veolia denies the remainder of the allegations in Paragraph 44.
17         45.    The allegations in the first sentence of Paragraph 45 are legal arguments
18 and/or conclusions, which do not require a response. To the extent a response is required,
19 Veolia denies those allegations. Veolia denies the allegations in the second sentence of
20 Paragraph 45.
21         46.    Veolia denies the allegations in Paragraph 46.
22         47.    Veolia denies the allegations in Paragraph 47.
23         48.    Veolia denies the allegations in Paragraph 48.
24         49.    The allegations in Paragraph 49 are legal arguments and/or conclusions,
25 which do not require a response. To the extent a response is required, Veolia lacks
26 knowledge or information sufficient to form a belief as to the truth of the allegations in
27 Paragraph 49 and, on that basis, denies those allegations
28         50.    Veolia denies the allegations in Paragraph 50.
                                               7
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1         51.   Veolia admits that wastewater, precipitation, and other water crosses the
 2 border into the United States at multiple locations along the U.S./Mexico border,
 3 including at those areas identified in the map contained in Paragraph 51. As for the
 4 remaining allegations in Paragraph 51, Veolia denies those allegations.
 5         52.   Veolia lacks knowledge or information sufficient to form a belief as to the
 6 truth of the allegations in Paragraph 52 and, on that basis, denies those allegations.
 7         53.   Veolia admits the allegations contained in Paragraph 53.
 8         54.   Veolia admits the first and second sentences of Paragraph 54. Veolia further
 9 admits that the South Bay Plant is situated north of the international border and near the
10 Tijuana River. Veolia further admits that the South Bay Plant is depicted by a yellow
11 polygon in the schematic on page 15 of the SAC. Veolia denies the remaining allegations
12 in Paragraph 54.
13         55.   Veolia admits that the South Bay Plant operates under and is subject to the
14 terms of National Pollution Discharge Elimination System (“NPDES”) permit
15 CA0108928. Veolia admits that the NPDES permit consists of Order No. R9-2014-0009
16 as amended by Order No. R9-2014-0094, however denies that these are the only orders
17 comprising the NPDES permit. The NPDES permit has been further amended by Order
18 No. R9-2017-0024.
19         56.   As to the allegations in Paragraph 56, the document speaks for itself. Veolia
20 denies any allegations that are inconsistent with or misrepresent the terms of the
21 document.
22         57.   Veolia admits the allegations contained in Paragraph 57.
23         58.   Veolia lacks knowledge or information sufficient to form a belief as to the
24 truth of the allegations in the first sentence of Paragraph 58 and, on that basis, denies
25 those allegations. Veolia admits the remaining allegations in Paragraph 58.
26         59.   Veolia admits that dryweather flows are captured by a system of pumps and
27 drains owned and operated by Mexican authorities, and water can flow into the United
28 States when the system malfunctions. Veolia lacks knowledge or information sufficient to
                                               8
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1 form a belief as to the truth of the remaining allegations in Paragraph 59 and, on that
 2 basis, denies those allegations.
 3         60.    Veolia admits that USIBWC has owned, operated, and maintained a flood
 4 control structure that is a concrete and rock-lined channel, and further admits that this
 5 flood control structure begins at the U.S./Mexico border. The remaining allegations in the
 6 second sentence of Paragraph 60 are legal arguments and/or conclusions, which do not
 7 require a response. To the extent a response is required, Veolia denies those allegations.
 8 Veolia lacks knowledge or information sufficient to form a belief as to the truth of the
 9 remaining allegations in Paragraph 60 and, on that basis, denies those allegations.
10         61.    Veolia lacks knowledge or information sufficient to form a belief as to the
11 truth of the allegations in Paragraph 61 and, on that basis, denies those allegations.
12         62.    Veolia admits that the flood control structure is generally dry and that it
13 contains a set of dirt roads and elevated lookout points. Veolia lacks knowledge or
14 information sufficient to form a belief as to the truth of the remaining allegations in
15 Paragraph 62 and, on that basis, denies those allegations.
16         63.    The allegations in the second and fourth sentences of Paragraph 63 are legal
17 arguments and/or conclusions, which do not require a response. To the extent a response
18 is required, Veolia denies those allegations. Veolia lacks knowledge or information
19 sufficient to form a belief as to the truth of the remaining allegations in Paragraph 63 and,
20 on that basis, denies those allegations.
21         64.    Veolia admits the allegations contained in Paragraph 64.
22         65.    Veolia admits the allegations contained in Paragraph 65.
23         66.    Veolia admits that the canyon collectors are comprised, in part, of a concrete
24 channel connected to a shallow basin that is equipped with a drain covered by a screen.
25 Dryweather flows that enter the canyon collectors’ drains are diverted and pumped to the
26 South Bay Plant for treatment to secondary standards.        The canyon collector system has
27 valves that controls the amount of dryweather flows that are pumped to the plant. Any
28 dryweather flows that exceed the canyon collectors’ capacity flow past the collectors into
                                               9
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1 unimproved downstream sections of the Tijuana River and its tributary canyons. As to the
 2 remaining allegation contained in Paragraph 66, Veolia denies those allegations.
 3         67.    Veolia denies the allegations contained in Paragraph 67.
 4         68.    The allegations in Paragraph 68 are legal arguments and/or conclusions,
 5 which do not require a response. To the extent a response is required, Veolia denies those
 6 allegations.
 7         69.    The allegations in Paragraph 69 are legal arguments and/or conclusions,
 8 which do not require a response. To the extent a response is required, Veolia denies those
 9 allegations.
10         70.    Veolia admits that dryweather transboundary flows contain pollutants and
11 wastes. Veolia denies the remaining allegations contained in Paragraph 70.
12         71.    The allegations in Paragraph 71 are legal arguments and/or conclusions,
13 which do not require a response. To the extent a response is required, Veolia denies those
14 allegations.
15         72.    Veolia lacks knowledge or information sufficient to form a belief as to the
16 truth of the remaining allegations in Paragraph 72 and, on that basis, denies those
17 allegations.
18         73.    The allegations in Paragraph 73 are legal arguments and/or conclusions,
19 which do not require a response. To the extent a response is required, Veolia denies those
20 allegations.
21         74.    The allegations in Paragraph 74 are legal arguments and/or conclusions,
22 which do not require a response. To the extent a response is required, Veolia denies those
23 allegations.
24         75.    Plaintiffs purport to characterize an exhibit attached to the SAC, which
25 constitutes legal arguments and/or conclusions, which do not require a response. To the
26 extent a response is required, Veolia lacks knowledge or information sufficient to form a
27 belief as to the truth of the allegations in Paragraph 75 and, on that basis, denies those
28 allegations.
                                              10
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1         76.    The allegations in Paragraph 76 are legal arguments and/or conclusions,
 2 which do not require a response. To the extent a response is required, Veolia lacks
 3 knowledge or information sufficient to form a belief as to the truth of the allegations in
 4 Paragraph 76 and, on that basis, denies those allegations.
 5         77.    The allegations in Paragraph 77 are legal arguments and/or conclusions,
 6 which do not require a response. To the extent a response is required, Veolia lacks
 7 knowledge or information sufficient to form a belief as to the truth of the remaining
 8 allegations in Paragraph 77 and, on that basis, denies those allegations.
 9         78.    The allegations in Paragraph 78 are legal arguments and/or conclusions,
10 which do not require a response. To the extent a response is required, Veolia denies those
11 allegations.
12         79.    Veolia denies the allegations contained in Paragraph 79.
13         80.    The allegations in Paragraph 80 are legal arguments and/or conclusions,
14 which do not require a response. To the extent a response is required, Veolia denies those
15 allegations.
16         81.    The allegations in Paragraph 81 are legal arguments and/or conclusions,
17 which do not require a response. To the extent a response is required, Veolia denies those
18 allegations.
19         82.    Plaintiffs purport to characterize a “Spill and Transboundary Wastewater
20 Flow Event Prevention and Response Plan” (the “Plan”), which speaks for itself. Veolia
21 denies any allegations that are inconsistent with or misrepresent the terms of the
22 document. In addition, the allegations regarding the Plan constitutes legal arguments
23 and/or conclusions, which do not require a response. To the extent a response is required,
24 Veolia admits the canyon collector system has valves that controls the amount of
25 dryweather flows that are pumped to the South Bay Plant. Veolia admits that it has
26 operated and managed the South Bay Plant in compliance with the applicable NPDES
27 permit and the Plan. The remaining allegations in Paragraph 82 are legal arguments
28
                                              11
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1 and/or conclusions, which do not require a response. To the extent a response is required,
 2 Veolia denies the allegations.
 3         83.    The allegations in Paragraph 83 constitute legal arguments and/or
 4 conclusions, which do not require a response. To the extent a response is required, Veolia
 5 denies the allegations except to admit that it moves wastes within the canyon collectors
 6 into piles within the collectors and it constructs small earthen mounds to assist in
 7 channeling more water into the canyon collectors’ drains.
 8         84.    Veolia admits that it constructs small earthen mounds to assist in channeling
 9 more water into the canyon collectors’ drains. The remaining allegations in Paragraph 84
10 are legal arguments and/or conclusions, which do not require a response. To the extent a
11 response is required, Veolia denies those allegations.
12         85.    The allegations in Paragraph 85 are legal arguments and/or conclusions,
13 which do not require a response. To the extent a response is required, Veolia denies those
14 allegations.
15         86.    The allegations in Paragraph 86 are legal arguments and/or conclusions,
16 which do not require a response. To the extent a response is required, Veolia denies those
17 allegations.
18         87.    The allegations in Paragraph 87 are legal arguments and/or conclusions,
19 which do not require a response. To the extent a response is required, Veolia denies those
20 allegations.
21         88.    Plaintiffs purport to characterize an exhibit attached to the SAC, which
22 constitutes legal arguments and/or conclusions, which do not require a response. To the
23 extent a response is required, Veolia denies those allegations except to admit that spill and
24 flow reporting requirements have been established in the NPDES permit. The NPDES
25 permit and any reports issued pursuant to the permit speak for themselves. Veolia denies
26 any allegations that are inconsistent with or misrepresent the terms of these documents.
27         89.    Plaintiffs purport to characterize an exhibit attached to the SAC, which
28 constitutes legal arguments and/or conclusions, which do not require a response. To the
                                              12
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1 extent a response is required, Veolia denies those allegations except to admit that canyon
 2 collector inspection reporting requirements have been established in the NPDES permit.
 3 The NPDES permit and any reports issued pursuant to the permit speak for themselves.
 4 Veolia denies any allegations that are inconsistent with or misrepresent the terms of these
 5 documents.
 6         90.    The allegations in Paragraph 90 are legal arguments and/or conclusions,
 7 which do not require a response. To the extent a response is required, Veolia denies those
 8 allegations.
 9         91.    The allegations in Paragraph 91 are legal arguments and/or conclusions,
10 which do not require a response. To the extent a response is required, Veolia denies those
11 allegations.
12         92.    The allegations in Paragraph 92 are legal arguments and/or conclusions,
13 which do not require a response. To the extent a response is required, Veolia lacks
14 knowledge or information sufficient to form a belief as to the truth of the allegations in
15 Paragraph 92 and, on that basis, denies those allegations.
16         93.    Veolia lacks knowledge or information sufficient to form a belief as to the
17 truth of the remaining allegations in Paragraph 93 and, on that basis, denies those
18 allegations.
19         94.    The allegations in Paragraph 94 are legal arguments and/or conclusions,
20 which do not require a response. To the extent a response is required, Veolia lacks
21 knowledge or information sufficient to form a belief as to the truth of the allegations in
22 Paragraph 94 and, on that basis, denies those allegations.
23         95.    The allegations in Paragraph 95 are legal arguments and/or conclusions,
24 which do not require a response. To the extent a response is required, Veolia lacks
25 knowledge or information sufficient to form a belief as to the truth of the allegations in
26 Paragraph 95 and, on that basis, denies those allegations.
27
28
                                             13
                                                          Answer to Second Amended Complaint
                                                                                  (18cv0457)
 1         96.    The allegations in Paragraph 96 are legal arguments and/or conclusions,
 2 which do not require a response. To the extent a response is required, Veolia denies those
 3 allegations.
 4         97.    Plaintiffs purport to characterize an exhibit attached to the SAC and other
 5 documents, which constitutes legal arguments and/or conclusions, which do not require a
 6 response. Moreover, documents sent to the Regional Water Board speak for themselves.
 7 Veolia denies any allegations that are inconsistent with or misrepresent the terms of the
 8 documents. To the extent a response is required, Veolia denies these allegations.
 9         98.    The allegations in the first sentence of Paragraph 98 are legal arguments
10 and/or conclusions, which do not require a response. To the extent a response is required,
11 Veolia denies those allegations.    As for the second sentence in Paragraph 98, Plaintiffs
12 purport to characterize an exhibit attached to the SAC, which constitutes legal arguments
13 and/or conclusions, which do not require a response. To the extent a response is required,
14 Veolia denies those allegations.
15         99.    The allegations in Paragraph 99 are legal arguments and/or conclusions,
16 which do not require a response. To the extent a response is required, Veolia denies those
17 allegations.
18         100. The allegations in Paragraph 100 are legal arguments and/or conclusions,
19 which do not require a response. To the extent a response is required, Veolia lacks
20 knowledge or information sufficient to form a belief as to the truth of the allegations in
21 Paragraph 100 and, on that basis, denies those allegations.
22         101. The allegations in Paragraph 101 are legal arguments and/or conclusions,
23 which do not require a response. To the extent a response is required, Veolia lacks
24 knowledge or information sufficient to form a belief as to the truth of the allegations in
25 Paragraph 101 and, on that basis, denies those allegations.
26         102. The allegations in Paragraph 102 are legal arguments and/or conclusions,
27 which do not require a response. To the extent a response is required, Veolia denies the
28 allegations set forth in subsections “a,” “b,” and “c” of Paragraph 102.
                                              14
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1         103. Veolia refers to and reasserts its responses to the allegations set forth in
 2 Paragraphs 1-102 of the SAC.
 3         104. The allegations in Paragraph 104 are legal arguments and/or conclusions,
 4 which do not require a response. To the extent a response is required, Veolia admits the
 5 allegations.
 6         105. The allegations in Paragraph 105 are legal arguments and/or conclusions,
 7 which do not require a response. To the extent a response is required, Veolia admits the
 8 allegations.
 9         106. The allegations in Paragraph 106 are legal arguments and/or conclusions,
10 which do not require a response. To the extent a response is required, Veolia admits that
11 USIBWC owns, operates, and maintains a flood control structure.
12         107. The allegations in Paragraph 104 are legal arguments and/or conclusions,
13 which do not require a response. To the extent a response is required, Veolia lacks
14 knowledge or information sufficient to form a belief as to the truth of the allegations in
15 Paragraph 107 and, on that basis, denies those allegations.
16         108. The allegations in Paragraph 108 are legal arguments and/or conclusions,
17 which do not require a response. To the extent a response is required, Veolia lacks
18 knowledge or information sufficient to form a belief as to the truth of the allegations in
19 Paragraph 108 and, on that basis, denies those allegations.
20         109. Veolia lacks knowledge or information sufficient to form a belief as to the
21 truth of the allegations in Paragraph 109 and, on that basis, denies those allegations.
22         110. The allegations in Paragraph 110 are legal arguments and/or conclusions,
23 which do not require a response. To the extent a response is required, Veolia lacks
24 knowledge or information sufficient to form a belief as to the truth of the allegations in
25 Paragraph 110 and, on that basis, denies those allegations.
26         111. The allegations in Paragraph 111 are legal arguments and/or conclusions,
27 which do not require a response. To the extent a response is required, Veolia lacks
28
                                               15
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1 knowledge or information sufficient to form a belief as to the truth of the allegations in
 2 Paragraph 111 and, on that basis, denies those allegations.
 3         112. The allegations in Paragraph 112 are legal arguments and/or conclusions,
 4 which do not require a response. To the extent a response is required, Veolia lacks
 5 knowledge or information sufficient to form a belief as to the truth of the allegations in
 6 Paragraph 112 and, on that basis, denies those allegations.
 7         113. The allegations in Paragraph 113 are legal arguments and/or conclusions,
 8 which do not require a response. To the extent a response is required, Veolia lacks
 9 knowledge or information sufficient to form a belief as to the truth of the allegations in
10 Paragraph 113 and, on that basis, denies those allegations.
11         114. Paragraph 114 is a reference to the prayer for relief. No response is required.
12         115. Veolia refers to and reasserts its responses to the allegations set forth in
13 Paragraphs 1-114 of the SAC.
14         116. The allegations in Paragraph 116 are legal arguments and/or conclusions,
15 which do not require a response. To the extent a response is required, Veolia denies these
16 allegations except to admit that it operates and maintains the canyon collectors.
17         117. The allegations in Paragraph 117 are legal arguments and/or conclusions,
18 which do not require a response. To the extent a response is required, Veolia denies those
19 allegations.
20         118. The allegations in Paragraph 118 are legal arguments and/or conclusions,
21 which do not require a response. To the extent a response is required, Veolia denies these
22 allegations.
23         119. The allegations in the first sentence of Paragraph 119 are legal arguments
24 and/or conclusions, which do not require a response. To the extent a response is required,
25 Veolia denies those allegations. As to the allegations in the second sentence of Paragraph
26 119, the document speaks for itself. Veolia denies any allegations that are inconsistent
27 with or misrepresent the terms of the document. The allegations in the third sentence of
28
                                              16
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1 Paragraph 119 are legal arguments and/or conclusions, which do not require a response.
 2 To the extent a response is required, Veolia denies those allegations.
 3         120. The allegations in Paragraph 120 are legal arguments and/or conclusions,
 4 which do not require a response. To the extent a response is required, Veolia denies these
 5 allegations.
 6         121. The allegations in Paragraph 121 are legal arguments and/or conclusions,
 7 which do not require a response. To the extent a response is required, Veolia denies these
 8 allegations.
 9         122. The allegations in Paragraph 122 are legal arguments and/or conclusions,
10 which do not require a response. To the extent a response is required, Veolia denies these
11 allegations.
12         123. The allegations in Paragraph 123 are legal arguments and/or conclusions,
13 which do not require a response. To the extent a response is required, Veolia denies these
14 allegations.
15         124. Paragraph 124 is a reference to the prayer for relief. No response is required.
16         125. Veolia refers to and reasserts its responses to the allegations set forth in
17 Paragraphs 1-124 of the SAC.
18         126. The allegations in Paragraph 126 are legal arguments and/or conclusions,
19 which do not require a response. To the extent a response is required, Veolia admits the
20 allegations.
21         127. The allegations in Paragraph 127 are legal arguments and/or conclusions,
22 which do not require a response. To the extent a response is required, Veolia lacks
23 knowledge or information sufficient to form a belief as to the truth of these allegations, on
24 that basis, denies those allegations except to admit that Veolia is a “person” within the
25 meaning of RCRA.
26         128. The allegations in Paragraph 128 are legal arguments and/or conclusions,
27 which do not require a response. To the extent a response is required, Veolia denies the
28 allegations set forth in subsections “a” – “f” of Paragraph 128.
                                              17
                                                           Answer to Second Amended Complaint
                                                                                   (18cv0457)
 1         129. The allegations in Paragraph 129 are legal arguments and/or conclusions,
 2 which do not require a response. To the extent a response is required, Veolia denies the
 3 allegations.
 4         130. The allegations in the first sentence of Paragraph 130 are legal arguments
 5 and/or conclusions, which do not require a response. To the extent a response is required,
 6 Veolia denies the allegations. As for the remaining allegations in Paragraph 130, Veolia
 7 lacks knowledge or information sufficient to form a belief as to the truth of these
 8 allegations, on that basis, denies those allegations.
 9         131. The allegations in the first sentence of Paragraph 131 are legal arguments
10 and/or conclusions, which do not require a response. To the extent a response is required,
11 Veolia denies the allegations. As for the remaining allegations in Paragraph 131, Veolia
12 lacks knowledge or information sufficient to form a belief as to the truth of these
13 allegations and, on that basis, denies those allegations.
14         132.    The allegations in Paragraph 132 are legal arguments and/or conclusions,
15 which do not require a response. To the extent a response is required, Veolia denies the
16 allegations.
17         133. Paragraph 133 is a reference to the prayer for relief. No response is required.
18                                        Prayer for Relief
19         Veolia asserts that no response is required to the allegations, if any, in Paragraphs 1-
20 5 of the SAC’s prayer for relief. To the extent a response is required, Veolia denies the
21 allegations and denies that Plaintiffs are entitled to the relief requested.
22                                 AFFIRMATIVE DEFENSES
23         Without admitting any wrongful conduct on Veolia’s part, and without admitting
24 that Plaintiffs have suffered any losses, damages, or injuries, Veolia alleges the following
25 affirmative defenses to the SAC. By designating the following as affirmative defenses,
26 Veolia does not in any way waive or limit any defenses which are or may be raised by its
27 denials, allegations, and averments set forth herein. Certain affirmative defenses are
28 asserted for completeness and refer to facts and proof which also negate required elements
                                                18
                                                               Answer to Second Amended Complaint
                                                                                       (18cv0457)
 1 of Plaintiffs’ claims, and by raising such defenses, Veolia does not admit that Plaintiffs do
 2 not have the burden of proof for any or all facts underlying any of those defenses or
 3 suggest that Veolia is required to carry the burden as to such elements.
 4         These defenses are pled in the alternative, are raised to preserve the rights of Veolia
 5 to assert such defenses, and are without prejudice to Veolia’s ability to raise other and
 6 further defenses. Veolia expressly reserves all rights to re-evaluate their defenses and/or
 7 assert additional defenses upon discovery and review of additional documents and
 8 information, upon the development of other pertinent facts, and during pretrial
 9 proceedings in this action.
10                                   First Affirmative Defense
11         1.    Plaintiffs’ claims, in whole or in part, fail to state claims upon which relief
12 can be granted.
13                                 Second Affirmative Defense
14         2.    The Court lacks subject matter jurisdiction over Plaintiffs’ claims.
15                                  Third Affirmative Defense
16         3.    Plaintiffs’ claims are barred, in whole and/or in part, because the alleged
17 injuries and damages, if any, resulted from an intervening or superseding cause and/or
18 causes.
19                                 Fourth Affirmative Defense
20         4.    Plaintiffs’ claims are barred, in whole and/or in part, because the acts or
21 omissions of other persons or entities, whether named or unnamed in the SAC, over
22 whom Veolia had no supervision or control and for whose actions and omissions Veolia
23 has no legal responsibility, caused and/or contributed to the alleged damages.
24                                   Fifth Affirmative Defense
25         5.    Plaintiffs’ claims are barred, in whole and/or in part, because Veolia
26 complied with the NPDES Permit and/or alleged violations, if any, are excusable under
27 the permit.
28
                                               19
                                                            Answer to Second Amended Complaint
                                                                                    (18cv0457)
 1                                   Sixth Affirmative Defense
 2        6.       Plaintiffs’ claims are barred, in whole and/or in part, by the Water Transfers
 3 Rule, 73 Fed. Reg. 33,697-708, 40 C.F.R. § 122.3(i).
 4                                  Seventh Affirmative Defense
 5        7.       The United States has not waived its sovereign immunity against civil
 6 penalties arising from Clean Water Act violations. As a government contractor acting
 7 within its delegated authority, Plaintiffs’ claims for civil penalties against Veolia are
 8 barred by government contractor immunity, qualified immunity, and/or derivative
 9 immunity.
10                                   Eighth Affirmative Defense
11        8.       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches,
12 waiver, and/or estoppel.
13                                      Reservation of Rights
14        Veolia reserves the right to supplement this answer and to assert additional or
15 different affirmative defenses based upon evidence or information developed in discovery
16 or otherwise.
17                                    PRAYER FOR RELIEF
18        In light of the foregoing, Veolia prays for judgment as follows:
19        1.       That the Court enter jugment in favor of Veolia and against Plaintiffs on the
20 SAC;
21        2.       That the SAC and each claim contained therein be dismissed with prejudice
22 as to Veolia;
23        3.       That Plaintiffs take nothing by reason of the SAC or otherwise;
24        4.       That the Court award Veolia its costs of suit incurred herein, including
25 attorneys’ fees; and
26        5.       That the Court order such other and further relief as the Court may deem just
27 and proper.
28
                                                20
                                                             Answer to Second Amended Complaint
                                                                                     (18cv0457)
 1 Dated: December 26, 2018    BIENERT, MILLER & KATZMAN, PLC
 2
                               By: /s/ Thomas H. Bienert, Jr.
 3                                 Thomas H. Bienert, Jr.
                                   Email: tbienert@bmkattorneys.com
 4
                                   Anne A. Uyeda
 5                                 Email: auyeda@bmkattorneys.com
 6
                                   Attorneys for Defendant Veolia Water
 7                                 North America – West, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              21
                                          Answer to Second Amended Complaint
                                                                  (18cv0457)
 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on December 26, 2018, a true and correct copy of the foregoing
 3 document was served electronically via the Court’s e-filing system to Counsel of Record.
 4
 5                                    By: /s/ Toni Thomas
                                         Toni Thomas
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                                                          Answer to Second Amended Complaint
                                                                                  (18cv0457)
